The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 2-3 have been canceled by the applicant.  Claims 1 and 4-7 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Masanori et al. (WO 2006/013645 A1) teaches a  travel controlling device and controlling method for a vehicle, capable of suppressing reduction in traveling stability of the vehicle while respecting the will of a driver, so that the device and method can operate routinely, and capable of performing operation control of the vehicle through a simple construction. The travel controlling device for controlling the turning attitude of a vehicle comprises a steering amount detecting means for detecting the amount of steering of the vehicle by a driver, a vehicle speed detecting means for detecting the traveling speed of the vehicle, an actual turning state-quantity detecting means for detecting the state quantity of actual turning motion of the vehicle, a target turning state-quantity calculating means for calculating the state quantity as the target of turning motion of the vehicle based on the steering amount and the traveling speed, an acceleration/retardation calculating means for calculating, based on the difference between the actual turning state-quantity and the target turning state-quantity, acceleration/retardation for correcting ground loads of the front and rear wheels such that divergence of the actual turning state-quantity from the target turning state-quantity is prevented, and a brake power control means for increasing/decreasing the braking power of at least one wheel based on the acceleration/retardation.
Regarding independent claim 1, Masanori taken either independently or in combination with the prior art of record fails to teach or render obvious maintaining the power plant deceleration force at zero until the applied deceleration force becomes zero, even if the vehicle is shifted from a state where the prescribed condition is satisfied to another state where the prescribed condition is not satisfied, in a case where the processor has set the brake device deceleration force to a value smaller than zero and has set the power plant deceleration force to zero.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668